Citation Nr: 1143277	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-03 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability to include an anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had active military service from January 1984 to January 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  By way of the June 2009 decision, the RO denied service connection for mental illness/personality disorder. 

By way of history, an August 1988 rating decision denied service connection for a nervous condition and in August 1989 the Board continued the denial of service connection for a psychiatric condition.   A March 1994 rating decision denied the Veteran's petition to reopen her previously denied claim for a psychiatric condition.  In March 2009 the Veteran filed a claim for entitlement to service connection for  mental illness/personality disorder and the June 2009 rating decision denied service connection; a December 2009 Statement of the Case (SOC) reopened the Veteran's previously denied claim and denied service connection for a psychiatric disorder, to include a personality disorder.   Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before giving consideration to the merits of a claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that the Veteran's psychiatric disability has been characterized differently since the Veteran's initial claim of service connection.  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been recharacterized as reflected on the title page.

The now reopened issue of entitlement to service connection for a psychiatric disorder to include an anxiety disorder is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  In a decision in August 1989, the Board denied the claim of service connection for a psychiatric condition, because the diagnosed mental health condition of a personality disorder is not a service-connected disability.  The Veteran did not file a timely appeal on the August 1989 rating decision and it became final. 

3.  The additional evidence received since the August 1989 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim for service connection for a psychiatric condition. 


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim for service connection for a psychiatric condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, with regard to the issue herein decided, the decision below is granting in full the benefits sought for the issue of new and material evidence.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist such error was harmless and will not be further discussed. 


II. Analysis of Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, in August 1988 the RO denied service connection for a nervous condition and in August 1989 the Board denied service connection for a personality disorder.  The Board denied service connection because the Veteran was not diagnosed with a personality disorder which is not a service-connected disability as noted in 38 C.F.R. § 4.127.   The Veteran did not file a timely appeal and the decision became final.  In May 1993 the Veteran filed a petition to reopen her claim and in March 1994 the RO denied reopening the Veteran's claim.  

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for a psychiatric condition, the Board notes that the evidence received since the August 1989 Board decision includes private treatment records, VA treatment notes, a VA examination, and the Veteran's statements.  

The new evidence includes a May 2009 VA examination.  The May 2009 VA examiner diagnosed the Veteran with an Axis I diagnosis of an anxiety disorder, which is a service-connected disability.  The Board finds that the newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate her claim, and it raises a reasonable possibility of substantiating the claim.  The Veteran's claim was originally denied because the diagnosed psychiatric disability was not a service connectable diagnosis; however, the current diagnosis of an anxiety disorder is a disability that is contemplated by the Rating Schedule.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Therefore, the Board concludes that evidence submitted since the August 1989 Board decision is new and material, and thus the claim for service connection for a psychiatric disability is reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for a psychiatric disability is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   


ORDER

As new and material evidence to reopen the claim for service connection for a psychiatric condition has been received, the appeal to this extent is allowed subject to further action discussed herein below.  


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the now reopened issue of entitlement to service connection for a psychiatric condition. 

As noted above, the Veteran was originally denied service connection for a psychiatric condition because her only diagnosis was a personality disorder and that is not a service-connected disability.  38 C.F.R. § 4.127.  However, at the May 2009 VA examination she was diagnosed with an Axis I diagnosis of an anxiety disorder which is a diagnosis for rating purposes.  The VA examiner failed to opine to the etiology of the Veteran's anxiety disorder and he also failed to describe the Veteran's anxiety disorder in relation to the Veteran's in-service diagnosis of a personality disorder.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and etiology of any psychiatric diagnosis.  The VA examiner should opine whether any current diagnosed psychiatric disorder is at least likely as not related to the Veteran's military service, including her in-service diagnosis of a personality disorder. 

Prior to any VA examination the RO should obtain any pertinent outstanding treatment records.  The RO should also contact the Veteran to obtain the information and proper authorization to obtain her psychiatric hospital records from 1979.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain any pertinent outstanding treatment records.  The RO should also obtain the Veteran's psychiatric hospital records from 1979.

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of a psychiatric diagnosis.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should then determine if the Veteran has a current psychiatric diagnosis.  For each diagnosed psychiatric disability the VA examiner must determine if it is at least likely as not due to the Veteran's military service, including the relationship to her in-service diagnosis of a personality disorder. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


